Citation Nr: 1454339	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a mental disorder, including alteration in consciousness. 

2.  Entitlement to service connection for a seizure disorder, to include as secondary to a mental disorder.

3.  Entitlement to service connection for restless leg syndrome, to include as secondary to a seizure disorder.  

4.  Entitlement to service connection for a headache disorder, to include as secondary to a seizure disorder. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2009 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Des Moines, Iowa and Louisville, Kentucky.  In the April 2009 rating decision, the RO denied service connection for restless leg syndrome, tension headaches, and alteration in level of consciousness.  In June 2009, the Veteran submitted additional evidence and asked that his claim for service connection for alteration in level of consciousness be reevaluated.  In the August 2009 rating decision, the RO confirmed and continued the previous denials of service connection for restless leg syndrome and tension headaches.  The RO determined that the previous denial of service connection for a mental condition, to include alteration in consciousness, stress, anxiety, panic attacks, and memory lapses (previously denied as explosive personality disorder and delayed stress syndrome) was confirmed and continued.  


Typically, when a claim has been denied in a prior unappealed rating decision, as in this case, new and material evidence is required to reopen the claim. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  However, in April 2010, additional service records, the Veteran's service personnel records, were associated with the claims file.  These records document that the Veteran received nonjudical punishments and was discharged by reason of substandard personal behavior.  While the evidence of record at the time of the prior final denial of the claim for service connection for a mental disorder indicated that the Veteran had disciplinary problems during service and was reportedly discharged for unsuitability/behavior problems, the additional service records associated with the claims file in April 2010 are relevant to the claim for service connection for a mental disorder.  Therefore, the claim is to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c).

In the November 2011 rating decision, the RO denied service connection for a seizure disorder and denied a TDIU.  The Veteran filed a notice of disagreement (NOD) in December 2011.  The RO issued a statement of the case (SOC) addressing the claim for service connection for a seizure disorder in January 2014.  The Veteran's representative submitted a statement in lieu of VA Form 646 in May 2014 in which he listed the issues on appeal as entitlement to service connection for restless leg syndrome, tension headaches, a mental disorder to include alteration of consciousness, and seizure disorder.  He referenced a March 2014 VA Form 9; however, no such Form 9 is of record.  The VA Form 8, Certification of Appeal, lists the issues as identified by the Veteran's representative in his May 2014 statement as being on appeal and, during a July 2014 hearing, the claim for service connection for a seizure disorder was included among the issues on appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case as the RO certified the issue of entitlement to service connection for a seizure disorder to the Board, this issue is presently before the Board for appellate consideration.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304.

During the hearing, the Veteran, via his representative, indicated that the claimed restless leg syndrome and headaches could be related to his claimed seizure disorder.  Accordingly, these claims have been characterized as reflected on the title page.  Additionally, in July 2011, the Veteran asserted that his mental health issues were causing his seizures and tremors.  Accordingly, this claim has been characterized as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file but which were considered by the RO in the most recent supplemental statement of the case (SSOC) addressing the claims for service connection for a restless leg syndrome, tension headaches, and a mental disorder, including alteration of consciousness, and the January 2014 SOC addressing the claim for service connection for a seizure disorder.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

In September 2009, the Veteran filed a claim for service connection for dental treatment.  A note on this claim indicates that a copy was sent to the VA Medical Center (VAMC).  VA treatment records dated from April 2011 to January 2012 reflect dental treatment; however, a January 2012 VA dental hygiene note states that review of the Veteran's record revealed he was not eligible for dental treatment.  



It is unclear from the evidence of record whether the Veteran's September 2009 claim for service connection for a dental disorder for purposes of entitlement to VA outpatient dental treatment has been adjudicated.  Thus, this issue is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to provide the Veteran with an SOC regarding his claim for a TDIU, to obtain outstanding evidence, to obtain supplemental medical opinions regarding the claims for service connection for a mental disorder and a seizure disorder, and to afford the Veteran VA examinations to evaluate his claimed headache disorder and restless leg syndrome.  On remand, the Veteran should also be provided notice regarding the information and evidence necessary to substantiate a claim for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC as regards the claim for a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to a TDIU -a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Des Moines VA Medical Center (VAMC), dated prior to May 1979 and since November 2013, to particularly include records dated in December 1976 and any results of Minnesota Multiphasic Personality Inventory (MMPI) testing performed around April 1981;

(2) records from Broadlawns Hospital, to include records dated since December 1976;

(3) records from Dr. I.C. dated since February 1979, as identified in a February 1980 statement;

(4) records regarding psychiatric hospitalization at Iowa Lutheran Hospital dated in 1977 and 1978;

(5) records regarding psychiatric hospitalization dated between February 1979 and February 1980, to include around October 1979 to January 1980, and;

(6) records from West Central Mental Health Center, as referenced in a January 2007 VA examination report.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

In the event that any identified records are not obtainable, the Veteran should be advised that he may submit copies of records in his possession.  

3.  Determine whether the Veteran has a VA vocational rehabilitation folder and, if so, associate it with the claims file.  

4.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the November 2010 VA mental disorders examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any current mental disorder (to include mood disorder and/or depression) and/or any disorder manifested by alteration in consciousness.  In regard to any diagnosed disorder, the examiner should provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any identified disorder was aggravated during service, he should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that any identified disorder did not clearly and unmistakably exist prior to military service, he should opine as to whether it began during active service or is related to any incident of service.  

THIS REMAND DOCUMENT CONTAINS AN EXTENSIVE AND CRITICAL FACTUAL REVIEW FOR THE EXAMINERS. THE EXAMINERS MUST REVIEW THE EVIDENCE BELOW AS WELL AS ANY OTHER INFORMATON IN THE CLAIMS FOLDER. As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* On examination at enlistment in August 1974, clinical evaluation of the psychiatric system was normal.  

* On separation examination in August 1976, clinical evaluation of the psychiatric system was normal.  

* Service personnel records reflect that, in February 1973, the Veteran had a juvenile hearing for larceny and was placed on probation.  A March 1975 document reflects that the Veteran was to attend a drug/alcohol abuse orientation class the following month.  These records reflect that the Veteran received nonjudicial punishment in for failure to go to his place of duty at the time prescribed and using disrespectful language to a superior in April 1976.  He received another nonjudicial punishment in for failure to go to his place of duty at the time prescribed in June 1976.  An August 1976 memorandum reflects that actions had been initiated to discharge the Veteran based on his recent counselling regarding poor attitude, lack of personal hygiene, cooperation, and personal appearance, and his two appearances for nonjudicial punishment in the previous six months.  Another August 1976 memorandum reflects that the Veteran was honorably discharged by reason of Convenience of the Government due to substandard personal behavior.  

* An April 1977 EEG was abnormal in that there were recurring episodes of "minimal focal slow" activity emanating from the left temporals and exacerbated by hyperventilation which also evoked dysfunction over the right temporals.  There were also some episodes during hyperventilation and shortly following the discontinuance of hyperventilation of high to very high voltage sharp transients emanating from the prefrontals and shifting from side to side.     

* A June 1977 EEG report indicates that the Veteran reported that, for 6 months, he would go into a rage and beat up his family, sometimes unaware.  The working diagnosis was personality disorder versus psychomotor seizure.  EEG was normal with no paroxysmal seizure discharges.  

* An August 1977 EEG report indicates a working diagnosis of personality disorder with recent change.  EEG was normal.   

* In February 1979, the Veteran presented to Mercy Hospital with a complaint of abdominal pain.  The history and physical from this admission reports that the Veteran described having some disciplinary problems during service which possibly accelerated his separation.  The Veteran reported that he had been told by the mental health unit at Broadlawns that he probably had a tendency to develop destructive behavior, somehow related to his Marine Corps experience.   He reported that he had been in good health until he joined the Marine Corps and, since then, his life had been "going down hill."   The impression included anxiety disorder.  A record from this admission reflects that the Veteran had the onset of "black-out" spells in 1976.  The tentative diagnoses were hysteria, dissociative reaction, and rule out psychomotor epilepsy.  The final diagnoses on discharge were hysteria with dissociated reaction and drug withdrawal state.  The Veteran was transferred to Iowa Lutheran Hospital.  

* In February 1979, the Veteran was admitted to Iowa Lutheran Hospital for a violent temper.  Records reflect that the Veteran had been having rage reactions for many years, during which he had violent behavior, but had no recollections afterwards.  On psychiatric examination there were no psychotic symptoms and he did not appear to be severely depressed or anxious.  The tentative diagnosis was passive aggressive personality, rule out hysteria, dissociative reaction, and rule out psychomotor epilepsy.  February 1979 EEG was abnormal, with left temporal "minimal focal slow" activity, a mildly abnormal response to hyperventilation, and left central and right temporal firing during drowsiness.  These records note that the Veteran described black out spells during which he acted violently and reported that these "spells" started to get bad around January 1977.  The final diagnosis on discharge was passive aggressive personality.  

* In April 1979, Dr. P.F. completed a Certificate of Attending Physician in which he reported treating the Veteran in January and February 1979.  He reported that the Veteran had first been seen for a complaint of pain in the left chest causing him to double over and become short of breath.  Dr. P.F. noted that the Veteran was released from the hospital, but his symptoms persisted, and they were obviously of psychotic or psychophysiologic origin, and he was referred for psychiatric therapy.  The diagnoses included psychotic behavior.  Dr. P.F. commented that the Veteran had a past history of being evaluated at the mental health unit of Broadlawns Hospital and stated that he previously had blackout spells during which he had torn doors off walls and had undergone other bizarre behavior.  The physician noted that he did not receive any history of any abnormal or psychotic behavior prior to the Veteran being seen at Broadlawns hospital, and these episodes all occurred subsequent to military service.  He added that there was no history to suggest any long-standing mental problem and "certainly no history of mental problems prior to military service."  

* In April 1979, Dr. J.M.T. also completed a Certificate of Attending Physician in which he reported that the Veteran had been evaluated for severe abdominal pain in January 1979, which was subsequently demonstrated to be on the basis of psychiatric disturbance.  The diagnoses were hysteria with dissociative reaction and drug withdrawal state.  

* During VA medical examination in April 1979, the Veteran reported that he became nervous and anxious during service and that he noticed these symptoms around February 1975, although he did not seek medical attention.  

* The Veteran underwent VA psychiatric examination in April 1979.  He described many injuries to his head when growing up, including being hit on the head and falling down and the examiner noted many scars on the back of the head.  The Veteran denied trouble prior to service.  The first thing he recalled regarding his nervous condition was reacting violently to a child.  He reported leaving service early after a year and a half because he "appeared to be the type of person who would get in trouble with the command."  The Veteran indicated that he had had seizures and blackouts.  Following examination, the physician indicated that he could think of two diagnoses, explosive personality disorder and psychomotor epilepsy.  An organic brain syndrome was ruled out but the possibility of brain injury and epilepsy was not ruled out.  In order to rule out or establish the diagnosis of psychomotor epilepsy, an EEG was ordered, as well as consultations with a neurologist and psychologist.  A provisional diagnosis of explosive personality was provided.  

* In May 1979, the Veteran submitted a statement from his mother in which she reported that he had no discipline problem during his childhood and was usually even tempered and able to control his temper.  She stated that, after entering service, each time she talked to him he progressively became more nervous, belligerent, and hostile to suggestions and authority.  He would lose his temper and beat his brothers "for no apparent reason."  She added that, on discharge from service, the Veteran was extremely nervous, belligerent, kept his job for only 6 weeks, and beat his 6 month old child causing hospitalization.  She described him as continuing to have a violent temper which he was unable to control.  The Veteran submitted another lay statement in which M.M. indicated that, prior to service, the Veteran was not a violent person, but he had become increasingly violent towards family and friends after service.  

* A May 1979 report from Broadlawns Medical Center reports that, in December 1976, the Veteran presented to the emergency room for a problem with alcohol abuse and stating that he had struck a 3 month old baby.  The Veteran was concerned regarding his difficulty with impulse control.  He reported that his impulse control was excellent prior to entry into service and described his pre-service life as one of "relative tranquility and good emotional adjustment."  Testing in January 1977 revealed factors which indicated a schizoid personality with obsessive-compulsive features and a possible latent or borderline schizophrenia.  The Veteran was hospitalized in March 1977 for evaluation and the final diagnosis was "undiagnosed psychiatric disease."  In September 1977, the Veteran contacted the mental health outpatient clinic and reported that he continued to have rage episodes and accompanying blackouts when he became violent.  He stated that he had no problem with alcohol or drugs, but got "uptight" when under physical or emotional stress and strain.  The Veteran reported that he experienced only normal temper problems prior to service.  The diagnostic impression was reported to be explosive personality disorder.  The physician noted that further exploration of the Veteran's developmental history revealed that he experienced convulsions due to a high febrile course at age 16 months and, in the eighth grade, he had several visual blackouts with partial loss of consciousness, with each experience being brought to the attention of the school public health authorities.  

* The Veteran underwent VA psychological examination in May 1979 to evaluate his explosive behavior.  He reported that his uncontrollable anger started during service.  He stated that, prior to that time, although he was physically abused by his parents, he withdrew from provocation rather than initiating combat.  He added that, during service, he began drinking, experimenting with drugs, and becoming abusive towards children.  The psychologist stated that, based on interview and test data, it was likely that the Veteran's adjustment was tenuous with a high risk for psychosis and he had been defending against it by the development of physical symptoms.  

* A June 1979 EEG obtained in conjunction with VA examination revealed potentially epileptogenic focus at the left postero-lateral frontal and possibly at anterior temporal area.  

* In February 1980, Dr. I.C. reported that he had been seeing the Veteran about once a month and the diagnosis was hysteria, dissociative.  

* The Veteran underwent VA psychiatric examination in March 1981.  He reported that he no longer had black out spells, but his temper did flare up.  The physician indicated that the diagnosis of explosive personality disorder was no longer acceptable, but that one of the provisional diagnoses would be intermittent explosive disorder with a second provisional diagnosis of adjustment disorder with mixed emotional features.  The Axis II diagnosis was atypical personality disorder with avoidant traits, histrionic traits, and hostile fantasies.  

* VA treatment records dated in January and September 1999, March 2000, April 2001 reflect negative depression screens. 

* In July 2001, the Veteran presented to the VA emergency room following a panic attack.  He denied any recollection of the events, which he said was true of his panic attacks, which he had had for most of his life and were associated with black outs.  The assessment was anxiety.  

* The Veteran was evaluated in the mental health clinic later in July 2001, at which time he reported that, in approximately 1981, he had an adverse reaction to an anesthetic and "lost it."  He gave a history of black outs which he related to panic attacks.  He indicated that his personal and social history included being physically and emotionally abused.  It was noted that the Veteran had a juvenile court history starting at age 11 to 12 until about age 15 for putting dog manure on neighbors' front porches and progressing to breaking windows, chopping down a tree, and taking his parents' car for a joy ride.  He was charged with grand theft auto for stealing "Mag wheels" off a car. The Axis I diagnoses were depression, not otherwise specified, rule out panic disorder, and polysubstance abuse in remission.  

* VA treatment records dated from July 2001 to April 2008 include diagnoses of manic/depression disorder, depression not otherwise specified, adjustment disorder with anxiety, history of adjustment disorder with anxiety episode, passive aggressive personality and dissociate reaction, anxiety, and polysubstance abuse in full sustained remission.  These records include primary care notes reporting that the Veteran was following with mental health and was doing well with his bipolar disorder and a November 2003 VA treatment record includes an impression of situational stress aggravation of bipolar disorder.  These records reflect the Veteran's personal and social history included being physically and emotionally abused.  These records recount the Veteran's juvenile court history as described in the July 2001 VA treatment record.  

* A November 2003 VA treatment record reports that the Veteran had a history of PTSD; however, while a PTSD screen was positive in September 2004, the clinician stated that the Veteran did not meet the criteria for PTSD at that time.  The Axis I diagnoses were depression, not otherwise specified, history of adjustment disorder with anxiety, and polysubstance abuse in remission.  

* In January 2007, the Veteran underwent VA mental disorders examination.  The examiner summarized that the Veteran had behavior and alcohol problems for some time following his discharge from service and had contact at VA and most likely at Broadlawns also, shortly after service, but was not hospitalized until 1979, at which time there was a combination of neurological sounding kinds of problems, such as blackouts, together with a definite anger control problem.  The examiner commented that the Veteran denied mental health treatment during service, although he admitted he was discharged as unsuitable after remarks made to a general.  The examiner noted that the Veteran apparently did have some behavior problems prior to service, as noted in his VA treatment records.   The Veteran described developing an authority problem during service, and acknowledged drinking excessively during service.  The Veteran reported receiving treatment at the VAMC and Broadlawns shortly after discharge from service for lost-time blackouts which started while he was on active duty.  The examiner commented that the Veteran acknowledged heavy drinking at this time.  The Veteran reported that he still had lost time episodes when there was a lapse in his memory and this persisted even though he had not drank any alcohol since 1991.  

* The January 2007 VA examiner stated that the Veteran was noted by practitioners to have neurological-sounding kinds of difficulties with possible seizure-like episodes and also blackouts in which there would be loss of memory, in addition to problems with anger control.  He stated that he would be most inclined to agree with the VA examiner's 1979 opinion, that the Veteran appeared to have a personality disorder which could be characterized as explosive, primarily resulting from initial family of origin dysfunction, with a history of physical abuse.  The examiner added that the Veteran had a history of acting out as a child and adolescent, although he was not forthcoming with this information on examination.  The examiner stated, "I find no basis for stating that this problem originated on active duty, nor that it was aggravated by events on active duty."  The examiner explained that the Veteran appeared to be overly-sensitive to perceived unfairness or abuse of authority, which the examiner saw as part and parcel of his personality disorder, going back to prior to military service.  The examiner commented that he had been asked to address the Veteran's stress, anxiety, and panic attacks.  He stated that the Veteran was clearly anxious and met the criteria for a mood disorder, but there was no indication of this being caused or aggravated by military duty but, rather, it went back to childhood.  He stated that the Veteran's poor stress tolerance was part and parcel of his personality disorder and his panic attacks would be secondary to his mood disorder.  He added that the neurological-sounding kinds of symptoms, i.e., lost time episodes, would also appear to be symptoms of his personality disorder.  He reiterated that there did not appear to be much basis for ascribing any of the Veteran's problems to military service.  The Axis I diagnoses were mood disorder, not otherwise specified, and history of alcohol abuse in good remission.  The Axis II diagnosis was cluster B personality disorder.  

* An August 2007 VA mental health record reflects that the Veteran gave a history of black outs which he related to panic attacks.  The Axis I diagnoses were depression, not otherwise specified, and polysubstance abuse in full sustained remission.  The Axis II diagnosis was cluster B personality disorder per January 2007 VA examination.  

* In November 2007, the Veteran presented to the emergency room reporting lightheadedness and possible syncope at work.  He described losing track of about 15 minutes and reported that this episode was similar to previous panic attacks.  The assessment was that the Veteran most likely had a panic attack.  

* In March 2008, the Veteran submitted a lay statement addressing the change in his behavior after service, reporting that he had been fairly normal until his enlistment into service but, after discharge, he began carrying a gun and threatening to kill people when mad, and was extremely easy to anger.  

* VA treatment records dated from January 2009 to November 2013 reflect mental health treatment with Axis I diagnoses including depression, not otherwise specified, and polysubstance abuse in full sustained remission and an Axis II diagnosis of cluster B personality disorder.  

* During a January 2009 neurological evaluation obtained in conjunction with his claim for Social Security Administration (SSA) benefits, the Veteran reported that his panic and anxiety attacks had been an issue for 32 years.  

* During a January 2009 psychological evaluation obtained in conjunction with the Veteran's claim for SSA benefits, the Veteran denied any history of brain injury affecting his cognitive abilities during childhood.  He reported receiving corporal punishment, "a swat on the butt."  The Veteran reported problems with his temper since service.  The Axis I diagnoses were depressive disorder, not otherwise specified, history of adjustment disorder not detected on examination, and polysubstance dependence by history now in complete remission.  The Axis II diagnosis was mixed personality disorder features.  

* In February 2009, S.D., Ph.D., indicated in conjunction with the Veteran's claim for SSA benefits that she did not find evidence of a bipolar disorder.  

* A February 2009 psychiatric review performed in conjunction with the claim for SSA disability benefits reflects findings of mood disorder, not otherwise specified, depressive disorder, not otherwise specified, alcohol abuse in good remission, cluster B personality disorder, and mixed personality features.  

* A February 2009 VA neurology consult reports that the Veteran described spells at least a couple of times a week when he would be talking and just stare off for a bit and be "totally out of it."  His wife reported that he would complain that he did not know anything going on for that little bit.  The Veteran indicated that he would be a little bit tired and confused afterwards, but could then go about his business.  The impression included alteration in the level of consciousness of undetermined etiology.  

* A March 2009 VA EEG to evaluate the Veteran's episodes of alterations in level of consciousness was normal.  

* The Veteran was seen for neurological follow-up in April 2009.  He stated that the majority of his problems started after he had a traumatic brain injury in service, although this had not yet been investigated.  The neurologist noted that MRI of the brain was unremarkable and EEG was normal.  The neurologist noted that the Veteran had alteration in level of consciousness, currently without further events.  She added that the Veteran had long-standing vertigo status post traumatic brain injury and had a probable traumatic brain injury without further evaluation completed.  

* In June 2009, the Veteran underwent traumatic brain injury evaluation to determine whether his behavioral problems were the result of cumulative damage due to repeated concussions.  The Veteran gave a history of two head injuries as a child which resulted in loss of consciousness for several seconds.  His next reported injury was when he was in service.  He stated that he fell a number of times resulting in several episodes of unconsciousness although he was never evaluated medically.  He was discharged in 1976 and the neurologist stated "it is clear that at that time he was already developing behavioral problems."  He reported little memory for the period from 1976 to 1982 when he became involved with mental health, but reported a number of further head injuries over the years, most of which resulted in him being dazed and seeing stars for seconds.  The neurologist stated that, as documented, the Veteran had many varied symptoms, including irritability, poor impulse control, memory and concentration issues, episodes of prolonged memory loss, spells that had been felt to be pseudoseizures, and sleep disturbances.  He denied a family history of seizures.  The neurologist's impression was that the Veteran clearly had behavioral issues.  He indicated that whether these were the result of recurrent concussions, a primary psychiatric disorder, or a combination of the two was difficult to say.  He added that, in any event, the Veteran was having significant problems as far back as the time he was on active duty, which would clearly predate the more numerous reported problems of repeated injury that he reported over the years.  Thus, if his main problem was due to recurrent concussion, then it would have to be on the basis of the childhood concussions and whatever happened during active duty time.  

* In August 2009, the Veteran was evaluated in the traumatic brain injury clinic.  He reported having "a couple" concussions with loss of consciousness as a child but denied having any problems prior to entry into service.  He reported some "attitude problems" and "discipline problems" approximately 8 months prior to separation from service, and reported falling several times in service.  He described several concussions following service and his involvement in a couple of motor vehicle accidents.  

* A November 2009 VA neurology note reports that the Veteran had been seen in the traumatic brain injury  clinic and it was thought that he had multiple traumatic injuries, but largely his problems were based on behavioral issues that may have been exacerbated by repeated head injuries.  The impression included alteration in level of consciousness.  

* In a statement apparently received in December 2009, the Veteran stated that, as a child, he had few problems with his temper or reacting violently, although he was involved in several childhood pranks and got in trouble for breaking a neighbor's window hitting golf balls around, taking his parents' car for a joy ride, and being involved in the theft of some rims and tires.  He stated that, shortly after entry into service, he started to notice more physical reactions to things that upset him.  He indicated that he was having panic attacks and blackouts causing more depression.  He reported seeking help for his condition in 1976 and it continued to the present.  

* An April 2010 VA neurology record includes an impression of alteration in level of consciousness.  

* During VA treatment in September 2010, the Veteran reported depression since 1976.  

* On VA examination in October 2010, the examiner commented that no head injuries or altered state of consciousness was noted in any service document.  The examiner noted that a June 2009 traumatic brain injury neurology consult noted many episodes of head trauma since childhood, continuing through military service, with several episodes since.  The Veteran reported a history of seizures going back to November 1976, which he thought were precipitated by stress.  He indicated that his only loss of consciousness during service was with blackouts from abuse of alcohol and marijuana.  He reported being exposed to simulated explosions during basic training, but had no loss of consciousness and no visits to the infirmary for any head trauma.  

* The October 2010 VA examiner's diagnosis was unspecified disorder of alteration of consciousness, epilepsy unconfirmed.  The examiner opined that the claimed condition was less likely as not (less than 50 percent probability) caused by or aggravated as a result of illness, injury, or event during military service.  The examiner commented that review of the medical records noted that the Veteran had episodes of altered consciousness prior to service as early at 8th grade and, by his own account, his only loss of consciousness during service was associated with the abuse of alcohol and marijuana.  The examiner added that the service record did not support any diagnosis of head trauma and there was no evidence to support that activity in service may have aggravated the pre-existing condition of altered consciousness.  

* On VA mental disorders examination in November 2010, the same examiner who had previously performed the January 2007 VA examination remarked that the Veteran had a history of being an abuse victim in childhood and had a significant juvenile record.  The examiner stated that the Veteran generally showed poor anger control and poor impulse control on a lifelong basis.  The examiner reviewed the records and stated that they seemed to "reinforce the notion that the Veteran was showing about the same kinds of problems before, during, and after serving."  He added that authority problems, defiance, and uncontrolled anger all seemed "to have been a part of the picture over the years."  The examiner opined that the newly presented evidence did not increase the likelihood that the Veteran's current mental problems could be regarded as due to disease or injury in service.  

* The November 2010 VA examiner's Axis I diagnoses were mood disorder, not otherwise specified, and history of alcohol abuse, in good remission.  The Axis II diagnosis was cluster B personality disorder.  The examiner stated that he had been asked to reconsider the Veteran's claim of mental disorders arising on active duty.  He commented that the Veteran had the same sorts of problems as had been present prior to entry into service, essentially, a developed mental problem arising in the dysfunctional family situation in which he was raised.  He opined that there was not sufficient new evidence to suggest that the Veteran's problems arose on active duty.  

* During the July 2014 hearing, the Veteran was asked what he thought his mental disorder was from and he described mental abuse during service, i.e., being yelled at.  He reported that he had problems in service, such as revolting and talking back.  He reported that he had no behavioral problems prior to service, although he reported hitting someone with a cast.  He testified that he had not gone to any doctors specifically to obtain an opinion regarding a relationship between his mental disorder and service or whether his personality disorder was aggravated during service.  

In rendering the requested opinion, the examiner must specifically consider any records regarding mental health treatment shortly after service, to include records from Broadlawns Hospital dated in 1976 and 1977, as may be obtained on remand and as are summarized in a May 1979 report.     

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, and the opinion regarding the claimed mental disorder has been obtained, forward the claims file to the physician that conducted the August 2011 VA general medical examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current seizure disorder began during active service, was aggravated during active service, or is related to any incident of service, to include in-service exposure to contaminated drinking water at Camp Lejeune.  

If it is determined that the Veteran has a mental disorder related to service, the examiner must also provide an opinion as to whether the Veteran's seizure disorder was caused or aggravated by his mental disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* On examination at enlistment in August 1974, examination of the neurologic system was normal.  

* In a March 1975 dental health questionnaire, the Veteran denied having any convulsions or dizzy spells.  

* On separation examination in August 1976, clinical evaluation of the neurologic system was normal.  

* An April 1977 EEG was abnormal in that there were recurring episodes of "minimal focal slow" activity emanating from the left temporals and exacerbated by hyperventilation which also evoked dysfunction over the right temporals.  There were also some episodes during hyperventilation and shortly following the discontinuance of hyperventilation of high to very high voltage sharp transients emanating from the prefrontals and shifting from side to side.     

* A June 1977 EEG report indicates that the Veteran reported that, for 6 months, he would go into a rage and beat up his family, sometimes unaware.  The working diagnosis was personality disorder versus psychomotor seizure.  EEG was normal with no paroxysmal seizure discharges.  

* An August 1977 EEG report indicates a working diagnosis of personality disorder with recent change.  EEG was normal.   

* A record from a February 1979 admission at Mercy Hospital reflects that the Veteran had the onset of "black-out" spells in 1976.  The tentative diagnoses were hysteria, dissociative reaction, and rule out psychomotor epilepsy.  The final diagnoses on discharge were hysteria with dissociated reaction and drug withdrawal state.  The Veteran was transferred to Iowa Lutheran Hospital.  

* In February 1979, the Veteran was admitted to Iowa Lutheran Hospital for a violent temper.  Records reflect that the Veteran had been having rage reactions for many years, during which he had violent behavior, but had no recollections afterwards.  The tentative diagnosis was passive aggressive personality, rule out hysteria, dissociative reaction, and rule out psychomotor epilepsy.  February 1979 EEG was abnormal, with left temporal "minimal focal slow" activity, a mildly abnormal response to hyperventilation, and left central and right temporal firing during drowsiness.  These records note that the Veteran described black out spells during which he acted violently and reported that these "spells" started to get bad around January 1977.  The final diagnosis on discharge was passive aggressive personality.  A record from this period of hospitalization reflects that the Veteran reported no history of seizure activity. 

* In April 1979, Dr. M.E.A. completed a Certificate of Attending Physician in which he indicated that he treated the Veteran from 1959 to 1968.  No mention of seizures was made; rather, the diagnoses were recurring upper respiratory infections, recurring boils, and hypospadias, repaired.  

* The Veteran underwent VA psychiatric examination in April 1979.  He described many injuries to his head when growing up, including being hit on the head and falling down and the examiner noted many scars on the back of the head.  The Veteran denied trouble prior to service.  The Veteran reported that he had seizures and blacked out.  Following examination, the physician indicated that he could think of two diagnoses, explosive personality disorder and psychomotor epilepsy.  An organic brain syndrome was ruled out but the possibility of brain injury and epilepsy was not ruled out.  In order to rule out or establish the diagnosis of psychomotor epilepsy, an EEG was ordered, as well as consultations with a neurologist and psychologist.  A provisional diagnosis of explosive personality was provided.  

* A May 1979 report from Broadlawns Medical Center reports that exploration of the Veteran's developmental history revealed that he experienced convulsions due to a high febrile course at age 16 months and, in the eighth grade, he had several visual blackouts with partial loss of consciousness, with each experience being brought to the attention of the school public health authorities.  

* A June 1979 EEG obtained in conjunction with the VA examination revealed potentially epileptogenic focus at the left postero-lateral frontal and possibly at anterior temporal area.  

* A November 2001 VA treatment record reflects that, during interview, the Veteran stated that his headache was worsening and then he closed his eyes and started to jerk and did not respond to his name.  The episode lasted for about one minute and then he opened his eyes, was groggy at first, and then began to talk clearly and walk without difficulty.  




* During a January 2007 VA mental health examination, the Veteran denied being hit in the head repeatedly, but did describe some falls with concussions and loss of consciousness on a couple of occasions.  The Veteran reported receiving treatment at the VAMC and Broadlawns shortly after discharge from service for lost-time blackouts which started while he was on active duty.  The examiner commented that the Veteran acknowledged heavy drinking at this time.  The Veteran reported that he still had lost time episodes when there was a lapse in his memory and this persisted even though he had not drank any alcohol since 1991.  The examiner stated that the Veteran was noted by practitioners to have neurological-sounding kinds of difficulties with possible seizure-like episodes and also blackouts in which there would be loss of memory, in addition to problems with anger control.  He added that the neurological-sounding kinds of symptoms, i.e., lost time episodes, appeared to be symptoms of his personality disorder.  

* In March 2007, the Veteran presented to the VAMC for evaluation of a work-related injury in which he ran into a metal support pole, striking the back of his head and his upper back.  He denied loss of consciousness, but reported feeling somewhat nauseated a short time later.  He reported having several concussions over his lifetime.  The assessment was contusion to back of head and cervical strain.  

* During a January 2009 psychological evaluation obtained in conjunction with the Veteran's claim for SSA benefits, the Veteran denied any history of brain injury affecting his cognitive abilities during childhood.  

* A January 2009 VA primary care record reports that, as a child, the Veteran fell off a ladder and landed on his right hand and back of his head.  

* A March 2009 VA EEG to evaluate the Veteran's episodes of alterations in level of consciousness was normal.  

* In a March 2009 form completed in conjunction with his claim for SSA disability benefits, the Veteran reported that he had been experiencing memory loss, confusion, body shaking, muscle tremors, and frustration for a very long time and, while this was first listed as a personality disorder, it had been diagnosed as a seizure disorder caused by physical or mental stress.  

* The Veteran was seen for neurological follow-up in April 2009.  He stated that the majority of his problems started after he had a traumatic brain injury in service, although this had not yet been investigated.  The neurologist noted that MRI of the brain was unremarkable and EEG was normal.  The neurologist noted that the Veteran had alteration in level of consciousness, currently without further events.  

* In June 2009, the Veteran underwent traumatic brain injury evaluation to determine whether his behavioral problems were the result of cumulative damage due to repeated concussions.  The Veteran gave a history of two head injuries as a child which resulted in loss of consciousness for several seconds.  His next reported injury was when he was in service.  He stated that he fell a number of times resulting in several episodes of unconsciousness although he was never evaluated medically.  He was discharged in 1976 and the neurologist stated "it is clear that at that time he was already developing behavioral problems."  He reported little memory for the period from 1976 to 1982 when he became involved with mental health, but reported a number of further head injuries over the years, most of which resulted in him being dazed and seeing stars for seconds.  The neurologist stated that, as documented, the Veteran had many varied symptoms, including irritability, poor impulse control, memory and concentration issues, episodes of prolonged memory loss, spells that had been felt to be pseudoseizures, and sleep disturbances.  He denied a family history of seizures.  The neurologist's impression was that the Veteran clearly had behavioral issues.  He indicated that whether these were the result of recurrent concussions, a primary psychiatric disorder, or a combination of the two was difficult to say.  He added that, in any event, the Veteran was having significant problems as far back as the time he was on active duty, which would clearly predate the more numerous reported problems of repeated injury that he reported over the years.  Thus, if his main problem was due to recurrent concussion, then it would have to be on the basis of the childhood concussions and whatever happened during active duty time.  

* A June 2009 VA traumatic brain injury note reflects that the Veteran reported that, at age 10 or 11, he fell from a ladder and suffered a mild concussion with loss of consciousness and there was another childhood event where he ran into something and struck his head.  The Veteran described in-service exposure to simulated explosives.  He added that he was a heavy equipment mechanic and often fell, striking his head on fork-lift trucks.  He stated that he was not sure whether he had loss of consciousness, but remembered being dizzy and "seeing stars" although he did not seek medical attention.  He described a post-service motor vehicle accident in which he hit a deer while driving 70 mph.  He also recalled a motorcycle accident in the early 1980s in which he was wearing a helmet and his bike ended up on top of him.  He reported being told at the hospital following the accident that he had a concussion.  He stated that he was involved in a motor vehicle accident in 2005 when he was told he had a mild concussion.  He added that, in the early 1980s, he was working in a meat packing plant and a bull got loose and, in attempts to secure him, he ran into a protruding stud on the wall striking his forehead and falling to the floor with loss of consciousness.  He described his 2007 work injury in which he ran into a concrete covered steel post and was reportedly diagnosed with a mild concussion and whiplash.  The clinician observed that the Veteran bumped his head on the wall of the office as he sat in the chair during the interview.  

* VA treatment records dated from October 2009 to November 2013 reflect assessments of stress-induced non-epileptic seizure disorder.  

* A November 2009 VA neurology note reflects an impression of alteration in level of consciousness.  The neurologist stated that he doubted a primary epileptiform disturbance and the Veteran had a probable paroxysmal non-epileptiform disturbance.  

* A January 2010 EEG was abnormal, with sharp waves focal at T4.  The neurologist commented that the EEG gave evidence for focal and potential epileptiform disturbance of cerebral activity over the right hemisphere, especially the right temporal region.  

* A January 2010 VA neurology note reflects an impression of alteration in level of consciousness with positive epileptiform disturbance in the right temporal region.  

* In March 2010, the Veteran was seen in the emergency room for a loss of consciousness break-through seizure.  

* An April 2010 VA neurology note includes an impression of possible seizure disorder.  

* A June 2010 VA neurology record includes an impression of questionable seizure disorder.  

* On VA examination in October 2010, the examiner commented that no head injuries or altered state of consciousness was noted in any service document.  The examiner noted that a June 2009 traumatic brain injury neurology consult noted many episodes of head trauma since childhood, continuing through military service, with several episodes since.  The Veteran reported a history of seizures going back to November 1976, which he thought were precipitated by stress.  He indicated that his only loss of consciousness during service was with blackouts from abuse of alcohol and marijuana.  He reported being exposed to simulated explosions during basic training, but had no loss of consciousness and no visits to the infirmary for any head trauma.  

* The October 2010 VA examiner's diagnosis was unspecified disorder of alteration of consciousness, epilepsy unconfirmed.  The examiner opined that the claimed condition was less likely as not (less than 50 percent probability) caused by or aggravated as a result of illness, injury, or event during military service.  The examiner commented that review of the medical records noted that the Veteran had episodes of altered consciousness prior to service as early at 8th grade and, by his own account, his only loss of consciousness during service was associated with the abuse of alcohol and marijuana.  The examiner added that the service record did not support any diagnosis of head trauma and there was no evidence to support that activity in service may have aggravated the pre-existing condition of altered consciousness.  

* In March 2011, the Veteran filed a claim for service connection for a seizure disorder related to contaminated water at Camp Lejeune.  

* In a statement received in July 2011, the Veteran's mother reported that he began to have "black out" problems of unknown cause since returning from military service, which had progressed to having seizures.  

* In July 2011, the Veteran asserted that his mental health issues were causing his seizures and tremors.  

* The Veteran was afforded a VA examination in August 2011 to evaluate his claimed seizure disorder.  The examiner noted that the Veteran had been stationed at Camp Lejeune from January to March 1975, during which time he lived on base, drank the water, and showered, but did not have any health problems at that time.  He reported working around cleaning solvents at Camp Lejeune, although he did not know which ones.  He denied having any health problems until a blackout spell in December 1976.  He described continued episodic blackout spells since that time, always associated with stress and exertion.  The diagnosis was seizure disorder.  The examiner noted that the Veteran had had black out spells since childhood and a febrile seizure as an infant.  The examiner indicated that the primary contaminants suggested concerning the Veteran's Camp Lejeune service were the industrial solvents PCE and TCE.  He reference an article published by "The National Academies" regarding potential health effects of contaminated water at Camp Lejeune, which did not list seizures as a consequence of either chemical.  He added that further research indicated a less than 1 percent chance of seizures with either chemical, and this was only following intentional consumption of large quantities of the chemicals.  The examiner added that the Veteran's blackout spells/seizures began in childhood and had continued to the present.  He concluded by opining that the Veteran's seizure disorder/black out spells were not secondary to contaminated water at Camp Lejeune.  

* During VA neurology treatment in March 2011, the Veteran expressed concern regarding exposure to TCE and PCE which he thought might have caused him problems with seizures. He indicated that he was seeking to establish service connection.  The neurologist commented that the Veteran could not find any connection between seizures and TCE or PCE on that date, but, if he did find a connection, he could decide to file for disability.  

* In December 2011, the Veteran's mother wrote that she had worked as a registered nurse for 38 years and her son never had seizures from birth until entry into service; rather, his seizures began after discharge from service.  

* A February 2012 VA neurology treatment record reports that the Veteran spoke extensively about water contamination at Camp Lejeune.  The impression was history of seizure disorder with an abnormal EEG.  The neurologist remarked that he had not been able to get a clear picture of the Veteran's seizure disorder, although there was an abnormal EEG and noted that the Veteran was trying very hard to find a connection between some of the chemicals to which he was exposed years earlier at Camp Lejeune.  The Veteran was to be scheduled for an additional EEG.  

* A March 2012 EEG was abnormal with intermittent slowing focal left temporal.  The neurologist's impression was that the EEG gave evidence for focal disturbance of cerebral activity over the left hemisphere, especially the left temporal region.  He noted that the Veteran did have some jerks during the study, but this did not have any EEG correlate.  

* During VA neurology treatment in April 2012, the Veteran reported that, in 1976, he had a number of what he described as grand mal seizures that occurred twice a month and persisted for four years.  He reported that he also then developed episodes where he would black out for 15 minutes while driving, which happened numerous times over the years.  The neurologist stated that the last blackout while driving had been in 2005 and the last seizure was in March 2010.  The Veteran reported that he had daily jerking spells.  The neurologist commented that, during his last EEG, the Veteran had several of these without any EEG abnormality.  The neurologist stated that these daily jerks were not seizures, as documented on the recent EEG.  The April 2012 note reports that the Veteran's recent EEG showed left temporal slowing, whereas the 2009 EEG showed right T4 sharp activity and 2009 MRI was normal.  The neurologist added that the Veteran had a very unusual history for a seizure disorder, but, in any event, they were controlled with medication.  He added that he was "still uncertain that these events are seizures" adding that a description of "LOC [loss of consciousness] with a history of seizures" was not adequate.  

* A March 2013 VA traumatic brain injury note includes an impression of history of mild traumatic brain injury and episodes that had been diagnosed as seizures, but the neurologist commented that there had been a number of unusual aspects to these and, if they should recur, they might need to be looked at further to make sure they were not nonepileptogenic events.  

* A June 2013 memorandum from the Acting Senior Medical Advisor, DMA, reported that neurobehavioral conditions had a "limited and suggestive" link to exposure to Camp Lejeune contaminated water and neuropsychiatric conditions had no known causal links to exposure to Camp Lejeune contaminated water.  He stated that neurobehavioral effects related to the contaminants at Camp Lejeune were due to acute toxic exposures, and common presenting neurobehavioral symptoms included acute loss of consciousness, reduction in cognitive function, memory loss, irritability, dizziness, headaches, and loss of fine motor function.  These were described as acute effects and were noted to occur at high levels of inhalational exposure.  He added that individuals who displayed neurobehavioral effects of exposure to solvents did not exhibit chronic effects unless they had had acute effects of exposure or, stated another way, there was not known delayed onset of neurobehavioral symptoms.  

* During the July 2014 hearing the Veteran asserted, via his representative, that he felt contaminated water at Camp Lejeune caused several of his conditions.  The Veteran reported that, on several occasions during service, he slipped, banged his head, and saw stars, but reported that he never sought treatment because he was afraid of being called a malingerer.  He reported first noticing problems with a seizure about 3 months after service, when he had a loss of consciousness seizure and could not remember anything for about four hours, in December 1976.  He reported going to the Des Moines VA for treatment and being referred to the Broadlawns Hospital/Polk County Hospital.  The Veteran testified he did not remember the next time he had a seizure, but thought he had had them sporadically since, usually associated with stress.  The Veteran denied having any type of seizure disorder prior to entry into service.  He testified that a doctor had not related his seizure disorder to contaminated water.  

* In September 2014, the Veteran submitted evidence regarding contaminated water at Camp Lejeune, including a document from the U.S. Department of Health and Human Services regarding drinking water at Camp Lejeune, reporting that drinking water concentrations exceeded the maximum contaminant level (MCL) for trichloroethylene (TCE) from August 1953 to January 1985, for tetrachloroethylene (PCE) from August 1974 to January 1985, for trans-1, 2-dichloroethylene (1,2-tDCE) from November 1972 to January 1985, for vinyl chloride from November 1972 to January 1985, and for benzene from January 1979 to January 1985.  

* The Veteran submitted in September 2014 an internet article indicating that reported health problems in people working with TCE and/or PCE included neurological effects (delayed reaction times, problems with short-term memory, visual perception, attention, and color vision).  

In rendering the requested opinion, the examiner must consider the Veteran's reports of in-service head injuries.  The examiner is advised that the Veteran is competent to describe these injuries and that absence of documentation of such injuries in his service records does not render his reports not credible.  The examiner is also advised that the Veteran is competent to describe symptoms which are capable of his lay observation.

In rendering the requested opinion, the examiner must also address whether the Veteran's seizure disorder is related to exposure to contaminated drinking water at Camp Lejeune.  This opinion should not be limited to the presence of TCE and PCE, but should consider the various contaminants identified in the "Fact Sheet" included in the claims file.  See VBA Training Letter 10-03 (revised May 29, 2013).  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file/e-folder, and the above requested medical opinions have been obtained, afford the Veteran a VA examination to determine the etiology of his claimed headache disorder.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any headache disorder present since around February 2009 (when the Veteran filed his claim for service connection).  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service, to include in-service exposure to contaminated drinking water at Camp Lejeune.  

If it is determined that the Veteran has a seizure disorder related to service, the examiner must also provide an opinion as to whether the Veteran's headache disorder was caused or aggravated by his seizure disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On examination at enlistment in August 1974, examination of the neurologic system and head was normal.  

* In February 1976, the Veteran complained of a headache, nausea, and vomiting for 24 hours, with chills starting that morning.  The impression was flu syndrome.  

* On separation examination in August 1976, clinical evaluation of the neurologic system and head was normal.  

* A February 1979 history and physical reflects that the Veteran complained of right-sided head and neck pain which occurred unpredictably.  

* A January 1981 VA treatment record notes that the Veteran did not tolerate Tylenol 3; he got headaches and nauseated.  

* A December 1986 VA treatment record reflects that the Veteran complained of a headache for a few days and had noted eye redness.  The impression was periorbital contusion and mild conjunctivitis.  

* An October 2001 VA treatment record reflects that the Veteran had been having stress type headaches.  Later that month, he reported an increase in headaches, which seemed somewhat related to situational stress.  

* In November 2001, the Veteran presented with a right-sided headache which started suddenly as a stabbing pain and radiated to the right and left chest.  He indicated that this was similar to a panic attack, although he did not think it was.  During interview, the Veteran stated that his headache was worsening and then he closed his eyes and started to jerk and did not respond to his name.  The episode lasted for about one minute and then he opened his eyes, was groggy at first, and then began to talk clearly and walk without difficulty.  Another note from this date reflects that the Veteran described having a headache off and on for a couple of weeks, but it had become worse that day.  The diagnosis was atypical migraine cephalgia.  

* During mental health treatment in January 2002, the Veteran described a headache lasting for 15 seconds which he could not relate to situational stress.  

* A January 2003 VA treatment record reflects that the Veteran complained of sinus headaches that started after Christmas.  The assessment was acute rhinosinusitis.  

* A February 2003 record reflects that the Veteran described headaches which came on with starting Colace.  

* A February 2004 record reports sinus headaches.  

* On review of systems during VA treatment in September 2002, March 2003, February 2004, February 2005, February 2006, March 2007, March 2008, and April and October 2009, the Veteran denied headaches.  

* A February 2009 VA neurology consult reports that the Veteran had headaches for about 10 to 15 years, which was reportedly when all of his neurologic problems started.  The impression included tension type headaches.  

* The Veteran was seen for neurological follow-up in April 2009.  He stated that the majority of his problems started after he had a traumatic brain injury in service, although this had not yet been investigated.  The neurologist noted that MRI of the brain was unremarkable and EEG was normal.  The neurologist noted that the Veteran had tension-type headaches.  

* A June 2009 VA traumatic brain injury note reflects that the Veteran reported that his headaches started after returning home from service and the only ones in service were "self-induced hangover headaches."  The Veteran reported that, at age 10 or 11, he fell from a ladder and suffered a mild concussion with loss of consciousness and there was another childhood event where he ran into something and struck his head.  The Veteran described in-service exposure to simulated explosives.  He added that he was a heavy equipment mechanic and often fell, striking his head on fork-lift trucks.  He stated that he was not sure whether he had loss of consciousness, but remembered being dizzy and "seeing stars" although he did not seek medical attention.  He described a post-service motor vehicle accident in which he hit a deer while driving 70 mph.  He also recalled a motorcycle accident in the early 1980s in which he was wearing a helmet and his bike ended up on top of him.  He reported being told at the hospital following the accident that he had a concussion.  He stated that he was involved in a motor vehicle accident in 2005 when he was told he had a mild concussion.  He added that, in the early 1980s, he was working in a meat packing plant and a bull got loose and, in attempts to secure him, he ran into a protruding stud on the wall striking his forehead and falling to the floor with loss of consciousness.  He described his 2007 work injury in which he ran into a concrete covered steel post and was reportedly diagnosed with a mild concussion and whiplash.  The clinician observed that the Veteran bumped his head on the wall of the office as he sat in the chair during the interview.  

* A July 2009 SSA record reports that the Veteran had been seen by a neurologist for long-standing headaches but the etiology of his headaches was undetermined.  

* The Veteran denied headaches during VA treatment in July 2010.  

* Chiropractic records dated from August to October 2010 document the Veteran's reports of headaches.  

* During VA treatment in March 2011, the Veteran described having headaches once or twice a day, associated with dizziness, which he attributed to his history of seizures.  

* An August 2011 VA treatment record reflects that the Veteran noted intermittent headaches described as a pressure sensation over the top of his head.  He described these headaches as very random and usually resolving spontaneously.  

* During VA treatment in November 2011, the Veteran reported that he had chronic migraines.  

* During VA treatment in February and September 2012, the Veteran denied frequent headaches.  

* A March 2013 VA primary care note reflects that the Veteran stated he was still getting headaches routinely.  

* An April 2013 VA optometry record notes that the Veteran had a longstanding history of headaches.  

* A June 2013 memorandum from the Acting Senior Medical Advisor, DMA, reports that neurobehavioral conditions had a "limited and suggestive" link to exposure to Camp Lejeune contaminated water.  The memorandum states that neurobehavioral effects related to the contaminants at Camp Lejeune are due to acute toxic exposures and common presenting neurobehavioral symptoms included headaches.  The physician remarked that these were considered acute effects and occurred at high levels of inhalational exposure and that individuals who displayed neurobehavioral effects of exposure to solvents did not exhibit chronic effects unless they had acute effects of exposure.  Stated differently, there was no known delayed onset of neurobehavioral symptoms.   

* During VA treatment in September 2013 the Veteran denied frequent headaches.  

* During the July 2014 hearing, the Veteran testified that he had headaches during service.  He reported that, on several occasions during service, he slipped, banged his head, and saw stars, but reported that he never sought treatment because he was afraid of being called a malingerer.  He testified that his headaches started in service and continued to the present, but that no doctor had said anything about linking his headaches to service.  He also indicated that a doctor had not specifically said that his headaches were a result of his seizure disorder, although he had not asked that specific question.  

* The Veteran submitted in September 2014 an internet article indicating that breathing small amounts of TCE could cause headaches, high concentrations of PCE (particularly in closed, poorly ventilated areas) could cause headaches, and breathing high levels of benzene could cause headaches.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file/e-folder, and the above requested medical opinions have been obtained, afford the Veteran a VA examination to determine the etiology of his claimed restless leg syndrome.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's restless leg syndrome began during active service or is related to any incident of service, to include in-service exposure to contaminated drinking water at Camp Lejeune.  

If it is determined that the Veteran has a seizure disorder related to service, the examiner must also provide an opinion as to whether the Veteran's restless leg syndrome was caused or aggravated by his seizure disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On examination at enlistment in August 1974, examination of the neurologic system and lower extremities was normal.  

* On separation examination in August 1976, clinical evaluation of the neurologic system and lower extremities was normal.  

* During examination in February 1979, the Veteran reported that he had some muscle spasms in his legs.  Another February 1979 record notes that the Veteran had nervous muscle spasms in his legs and took medication when he went to sleep.  

* During VA treatment in April 2001, the Veteran complained of jerking muscles off and on during sleep.  

* In July 2002, the Veteran presented to the VAMC complaining of heat problems with nausea and muscle spasms and cramping.  The impression was heat illness.  

* A January 2009 VA primary care note reflects that the Veteran's legs jerked when trying to sleep and with sitting, for 10 to 15 years.  The physician commented that the legs jerking was most likely secondary to iron deficiency that the Veteran had due to hemorrhoidal blood loss.  

* A February 2009 VA neurology consult reports that the Veteran described his body jerking when he would rest in a chair or go to bed.  He reported that his legs also felt restless on a regular basis.  The impression included probable restless leg syndrome.  

* The Veteran was seen for neurological follow-up in April 2009.  He stated that the majority of his problems started after he had a traumatic brain injury in service, although this had not yet been investigated.  The impression was restless legs and periodic leg movements, currently under improved control on Requip.  

* A November 2009 VA neurology note reflects that the Veteran was having problems with his legs twitching in the upper thigh region.  The impression included "restless legs and periodic legs, currently under good control with Requip."  

* November 2009 EMG of the lower extremities was normal.  

* A January 2010 VA neurology follow-up record reflects that the Veteran continued to complain of fasciculation-like sensations over his legs.  The neurologist noted that he had a history of restless legs and periodic limb movements and he claimed fasciculations without any electromyographic documentation.  

* During VA neurology treatment in June 2010, the Veteran continued to complain of problems with restless legs and leg jerks.  The neurologist commented that the Veteran had a polysomnogram completed which did not show any evidence of periodic limb movements.  

* During VA neurology treatment in April 2012, the Veteran reported that he had daily jerking spells.  The neurologist commented that, during his last EEG, the Veteran had several of these without any EEG abnormality.  The neurologist stated that these daily jerks were not seizures, as documented on the recent EEG.  

* During the July 2014 hearing, the Veteran testified that he could not think of anything in service where his restless leg syndrome was coming from, but he just knew that, after service, he would kick violently during his sleep.  He reported that he first noticed restless leg syndrome around October 1976, but did not seek treatment for it at that time; rather, he reported first seeking treatment in the mid-1980s.  He testified that his doctors did not say where his restless leg syndrome came from, nor did he know where it came from.  

* The Veteran submitted in September 2014 an internet article indicating that breathing TCE for long periods of time could cause nerve damage and some people who worked with vinyl chloride had nerve damage.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

8.  AS NOTED ABOVE, THIS REMAND DOCUMENT CONTAINS AN EXTENSIVE FACTUAL AND EVIDENTIARY REVIEW FOR ALL MEDICAL EXAMINERS. THE AMC MUST ENSURE THAT THE EXAMINERS ASSIGNED TO CONDUCT THE MEDICAL INQUIRY ENSURE THAT THE EXAMINERS HAVE REVIEWED THE INFORMATION NOTED. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




